Exhibit 10.22

SECOND AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT

This SECOND Amendment to AMENDED AND RESTATED CREDIT AGREEMENT (the “Amendment”)
is made and entered into as of July 22, 2009, by and between BANK OF THE WEST
(the “Bank”) and GUIDANCE SOFTWARE, INC. (the “Borrower”) with respect to the
following:

This Amendment shall be deemed to be a part of and subject to that certain
AMENDED AND RESTATED CREDIT AGREEMENT dated as of May 1, 2007, as it may be
amended from time to time, and any and all addenda and riders thereto
(collectively the “Agreement”). Unless otherwise defined herein, all terms used
in this Amendment shall have the same meanings as in the Agreement. To the
extent that any of the terms or provisions of this Amendment conflict with those
contained in the Agreement, the terms and provisions contained herein shall
control.

WHEREAS, the Borrower and the Bank mutually desire to extend and/or modify the
Agreement.

NOW THEREFORE, for value received and hereby acknowledged, the Borrower and the
Bank agree as follows:

 

1. Additional Provisions for Certain Defined Terms. The following new
definitions are added to the Agreement as Sections 1.1.24, 1.1.25, 1.1.26,
1.1.27 and 1.1.28 which read in their entirety as follows:

 

  1.1.24

“Alternate Base Rate”: shall mean, for any day, a rate per annum equal to the
greatest of (a) the Prime Rate in effect on such day or, (b) the Federal Funds
Rate in effect on such day plus  1/2 of 1% or (c) the Applicable Floating Rate
on such date (or, if such date is not a Business Day, the immediately preceding
Business Day). Any change in the Alternate Base Rate due to a change in the
Prime Rate or, the Federal Funds Rate or the Applicable Floating Rate shall be
effective from and including the effective date of such change in the Prime Rate
or, the Federal Funds Rate or the Applicable Floating Rate, respectively. 

 

  1.1.25 “Alternate Base Rate Advance”: shall have the respective meaning as it
is defined for each facility under Section 2, hereof.

 

  1.1.26 “Applicable Floating Rate”: shall mean, as of any date, (a) the
One-Month LIBOR Rate on such day multiplied by the Statutory Reserve Rate plus
(b) 1.00%, where “Statutory Reserve Rate” means a fraction (expressed as a
decimal), the numerator of which is the number one and the denominator of which
is the number one minus the aggregate of the maximum reserve percentages
(including any marginal, special, emergency or supplemental reserves) expressed
as a decimal established by the Board of Governors of the Federal Reserve System
with respect to the One-Month LIBOR Rate for Eurocurrency funding (currently
referred to as “Eurocurrencies Liabilities” in Regulation D of the Board of
Governors of the Federal Reserve System), including those reserve percentages
imposed pursuant to Regulation D, adjusted automatically and as of the effective
date of any change in any reserve percentage.

 

  1.1.27

“Federal Funds Rate”: shall mean, for any day, the weighted average (rounded
upwards, if necessary to the next 1/100 of 1%) of the rates on overnight Federal
funds transactions with members of the Federal Reserve System arranged by
Federal funds brokers, as published on the next succeeding Business Day by the
Federal Reserve Bank of New York, or, if such rate is not so published for any
day that is a Business Day, the average



--------------------------------------------------------------------------------

 

(rounded upwards, if necessary, to the next 1/100 of 1%) of the quotations for
such day for such transactions received by the Bank from three Federal funds
brokers of recognized standing selected by it.

 

  1.1.28 “One-Month LIBOR Rate”: shall mean, for any day, the rate of interest
per annum that is equal to the one month LIBOR rate appearing on the REUTERS BBA
Libor Rates Page 3750 (or on any successor or substitute page of such page) at
approximately 11:00 a.m. London time on such day.

 

2. Modification of Interest on Advances. Sections 2.1.4, 2.1.5, 2.1.6, 2.1.8 and
2.1.9 are deleted and replaced in their entirety with the following:

 

  2.1.4 Interest on Advances: Interest shall accrue from the date of each
Advance under the Line of Credit at one of the following rates, as quoted by the
Bank and as elected by the Borrowers below:

 

  (i) Alternate Base Rate Advances: At the Alternate Base Rate plus 2.00%.
Interest shall be adjusted concurrently with any change in the Alternate Base
Rate. An Advance based upon the Alternate Base Rate is hereinafter referred to
as an “Alternate Base Rate Advance”.

 

  (ii) LIBOR Advances: A fixed rate quoted by the Bank for one, two or three
months or for such other period of time that the Bank may quote and offer
(provided that any such period of time does not extend beyond the Expiration
Date) (the “LIBOR Interest Period”) for Advances in the minimum amount of
$100,000.00. Such interest rate shall be a percentage approximately equivalent
to 3.00% in excess of the Bank’s LIBOR Rate which is that rate determined by the
Bank’s Treasury Desk as being the arithmetic mean of the U. S. dollar London
Interbank Offered Rates for such period appearing on page USD (or such other
page as may replace page USD) of the Bloomberg Financial Markets screen at or
about 10:00 a.m. (New York City time) on the second Business Day prior to the
first day of such period (adjusted for any and all assessments, surcharges and
reserve requirements) (the “LIBOR Rate”). An Advance based upon the LIBOR Rate
is hereinafter referred to as a “LIBOR Interest on any Advance shall be computed
on the basis of 360 days per year, but charged on the actual number of days
elapsed.

 

     Interest on any Advance shall be computed on the basis of 360 days per
year, but charged on the actual number of days elapsed.

 

     The LIBOR Rate shall be adjusted to occur on the same day that payment is
due as set forth in the section entitled Payments below.

 

     The Borrower hereby promises and agrees to pay interest in arrears on the
first calendar day of each month.

 

     If interest is not paid as and when it is due, it shall be added to the
principal, become and be treated as a part thereof, and shall thereafter bear
like interest.

 

  2.1.5 Notice of Borrowing: Upon written or telephonic notice which shall be
received by the Bank at or before 2:00 p.m. (Pacific time) on a Business Day,
the Borrowers may borrow under the Line of Credit by requesting:

 

  (i)

An Alternate Base Rate Advance may be made on the day notice is received by the
Bank, provided however, that if the Bank shall not have received notice at or
before 2:00 p.m. on the day such Advance is requested to be made, such Alternate
Base

 

2



--------------------------------------------------------------------------------

 

Rate Advance may, at the Bank’s option, be made on the next Business Day.

 

  (ii) A LIBOR Advance. Notice of any LIBOR Advance shall be received by the
Bank no later than two Business Days prior to the day (which shall be a Business
Day) on which the Borrowers request such LIBOR Advance to be made.

 

  2.1.6 Notice of Election to Adjust Interest Rate: The Borrowers may elect:

 

  (i) That interest on an Alternate Base Rate Advance shall be adjusted to
accrue at the LIBOR Rate; provided, however, that such notice shall be received
by the Bank no later than two Business Days prior to the day (which shall be a
Business Day) on which the Borrowers request that interest be adjusted to accrue
at the LIBOR Rate.

 

  (ii) That interest on a LIBOR Advance shall continue to accrue at a newly
quoted LIBOR Rate or shall be adjusted to commence to accrue at the Alternate
Base Rate; provided, however, that such notice shall be received by the Bank no
later than two Business Days prior to the last day of the LIBOR Interest Period
pertaining to such LIBOR Advance. If the Bank shall not have received notice (as
prescribed herein) of the Borrowers’ election that interest on any LIBOR Advance
shall continue to accrue at the newly quoted LIBOR Rate, the Borrowers shall be
deemed to have elected that interest thereon shall be adjusted to accrue at the
Alternate Base Rate upon the expiration of the LIBOR Interest Period pertaining
to such Advance.

 

  2.1.8 Indemnification for Applicable Floating Rate Costs or LIBOR Costs:
During any period of time in which interest on any Alternate Base Rate Advance
or LIBOR Advance is accruing on the basis of the Applicable Floating Rate or
LIBOR Rate, the Borrower shall, upon the Bank’s request, promptly pay to and
reimburse the Bank for all costs incurred and payments made by the Bank by
reason of any future assessment, reserve, deposit or similar requirement or any
surcharge, tax or fee imposed upon the Bank or as a result of the Bank’s
compliance with any directive or requirement of any regulatory authority
pertaining or relating to funds used by the Bank in quoting and determining the
Applicable Floating Rate or LIBOR Rate.

 

  2.1.9 Conversion from Applicable Floating Rate or LIBOR Rate: In the event
that the Bank shall at any time determine that the accrual of interest on the
basis of the Applicable Floating Rate or LIBOR Rate (i) is infeasible because
the Bank is unable to determine the One-Month LIBOR Rate or the LIBOR Rate due
to the unavailability of U.S. dollar deposits, contracts or certificates of
deposit in an amount approximately equal to the amount of the relevant Advance
and for a period of time approximately equal to relevant LIBOR Interest Period
or (ii) is or has become unlawful or infeasible by reason of the Bank’s
compliance with any new law, rule, regulation, guideline or order, or any new
interpretation of any present law, rule, regulation, guideline or order, then
the Bank shall give telephonic notice thereof (confirmed in writing) to the
Borrower, in which event any Alternate Base Rate Advance bearing interest at the
Applicable Floating Rate or any LIBOR Rate Advance bearing interest on the LIBOR
Rate shall thereupon immediately accrue interest at the greater of the Prime
Rate or Fed Funds Rate.

 

3. Modification of Financial Condition. Effective with the date of this
Amendment, Section 6.2 (ii) is hereby modified to read as follows:

 

  (ii) Not allow a cumulative year to date net loss (excluding non-cash
shareholder compensation expense) in excess of $9,000,000.00 as of the third and
fourth fiscal quarters of 2009; and $4,000,000.00 as of any fiscal quarter
thereafter.

 

3



--------------------------------------------------------------------------------

4. Financial Condition Waiver. Bank hereby waives Borrower’s breach of
Section 6.2 (ii) of the Agreement occurring prior to July 22, 2009. Any further
breach of that Section is not waived. Except to the extent of this and any prior
waiver, the Agreement shall remain unaltered and in full force and effect. This
shall not be a waiver of any existing default or breach of a covenant unless
specified herein.

 

5. Representations and Warranties. The Borrower hereby reaffirms the
representations and warranties contained in the Agreement and represents that no
event, which with notice or lapse of time, could become an Event of Default, has
occurred or is continuing.

 

6. Confirmation of Other Terms and Conditions of the Agreement. Except as
specifically provided in this Amendment, all other terms, conditions and
covenants of the Agreement unaffected by this Amendment shall remain unchanged
and shall continue in full force and effect and the Borrower hereby covenants
and agrees to perform and observe all terms, covenants and agreements provided
for in the Agreement, as hereby amended.

 

7. Governing Law. This Amendment shall be governed and construed in accordance
with the laws of the State of California to which jurisdiction the parties
hereto hereby consent and submit.

 

8. Counterparts. This Amendment may be executed in one or more counterparts,
each of which shall be deemed an original and all of which together shall
constitute one and the same instrument.

IN WITNESS WHEREOF, this Amendment has been executed by the parties hereto as of
the date first hereinabove written.

 

BANK:     BORROWER: BANK OF THE WEST     GUIDANCE SOFTWARE, INC. By:  
/s/    Jason Horstman     By:   /s/    Victor Limongelli NAME:   Jason Horstman,
Senior Vice President     NAME:   Victor Limongelli, President and CEO      
ADDRESS:         215 North Marengo Avenue        

Pasadena, CA 91101

 

4